Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on February 14, 2020.  Claims 1-2 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the vehicle speed sensor (68).  ¶ [0017] of the specification states “Still further, the examples of the signals input to the electronic control unit 50 also include an ignition signal, a shift position SP, an accelerator operation amount Acc, a brake pedal position BP, and a vehicle speed V. The ignition signal is transmitted from an ignition switch 60. The shift position SP is transmitted from a shift position sensor 62 that detects an operation position of a shift lever 61.  The accelerator operation amount Acc is transmitted from an accelerator pedal position sensor 64 that detects a depression amount of an accelerator pedal 63. The brake pedal position BP is transmitted from a brake pedal position sensor 66 that detects a depression amount of a brake pedal 65. The vehicle speed  V is transmitted from a vehicle speed sensor 68.” The vehicle speed sensor is essential for the electronic control unit to based on vehicle speed.  An electronic control unit alone would not be capable of determining vehicle speed and therefore the vehicle speed sensor and its output to the electronic control unit are essential to the claim.

Claim 2 is rejected on a rejected base claim.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillecriosd, US 7,836,986 B1.

Regarding claim 1, Gillecriosd teaches a hybrid vehicle comprising: 
an engine; (Gillecriosd, see at least column 2 line 45 to column 3 line 47 which states “FIG. 1 depicts an embodiment in which the hybrid vehicle power components, including two electric motor-generators, a combustion engine and two spline couplers, are disposed along a common drive shaft axis. 
a first motor generator; (Gillecriosd, see at least column 2 line 45 to column 3 line 47 and Fig. 1)
a first clutch configured to allow and interrupt power transmission between an output shaft of the engine and a rotary shaft of the first motor generator; (Gillecriosd, see at least column 2 line 45 to column 3 line 47 and Fig. 1)
a second clutch that is a friction engagement clutch and that is configured to allow and interrupt power transmission between the rotary shaft of the first motor generator and a first drive shaft coupled to one of a front wheel and a rear wheel; (Gillecriosd, see at least column 2 line 45 to column 3 line 47 and Fig. 1)
a second motor generator configured to input power from and output power to a second drive shaft coupled to the other of the front wheel and the rear wheel, which differs from the one of the front wheel and the rear wheel; (Gillecriosd, see at least column 2 line 45 to column 3 line 47 and Fig. 1)
a power storage device connected to the first motor generator such that power transmission between the first motor generator and the power storage device is allowed, and the second motor generator such that power transmission between the second motor generator and the power storage device is allowed; (Gillecriosd, see at least column 2 line 45 to column 3 line 47 and Fig. 1) and 
an electronic control unit configured to control the engine, the first motor generator, the second motor generator, the first clutch, and the second clutch, the electronic control unit being configured to engage the first clutch and disengage the second clutch such that the first motor generator generates power using power from the engine and the hybrid vehicle runs using power from the second motor generator, when a vehicle speed is equal to or lower than a predetermined vehicle speed. (Gillecriosd, see at least column 6 lines 33 to 51 which states “The state of each of the system components (the spline couplers 16, 18, the motor generators 12, 20 and the engine 14) is controlled in accordance with FIG. 6 by the master controller 30. FIG. 7 is a block flow diagram depicting how the master controller 30 performs such control, in accordance with an embodiment. The master controller 30 periodically senses the amount of electrical charge stored in the batteries 49 (block 200 of FIG. 7) and senses the vehicle speed through the sensors 52 (block 202 of FIG. 7). The controller 30 then determines whether the vehicle speed is below a threshold at which the engine 14 runs at a predetermined fraction (e.g., 30%) of its maximum torque (block 204 of FIG. 7). If so (“YES” branch of block 204), the controller determines (block 206 of FIG. 7) whether the stored battery charge is below a predetermined threshold. If so (“YES” branch of block 206), the master controller 30 changes the states of the spline couplers 16, 18, the motor-generators 21, 20 and the engine to conform with the “slow speed low battery” mode of FIG. 6 (block 208 of FIG. 7).”  and Fig. 7)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the value of the vehicle speed is not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting operation of the vehicle components below a vehicle speed could provide benefits to the hybrid vehicle, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

claim 2, Gillecriosd teaches a hybrid vehicle, wherein the electronic control unit is configured to stop the engine, disengage the first clutch, and engage the second clutch such that the hybrid vehicle runs using at least one of power from the first motor generator and the power from the second motor generator, when the vehicle speed is equal to or lower than the predetermined vehicle speed but a power storage rate of the power storage device is equal to or higher than a predetermined rate. (Gillecriosd, see at least column 6 lines 33 to 51 which states “The state of each of the system components (the spline couplers 16, 18, the motor generators 12, 20 and the engine 14) is controlled in accordance with FIG. 6 by the master controller 30. FIG. 7 is a block flow diagram depicting how the master controller 30 performs such control, in accordance with an embodiment. The master controller 30 periodically senses the amount of electrical charge stored in the batteries 49 (block 200 of FIG. 7) and senses the vehicle speed through the sensors 52 (block 202 of FIG. 7). The controller 30 then determines whether the vehicle speed is below a threshold at which the engine 14 runs at a predetermined fraction (e.g., 30%) of its maximum torque (block 204 of FIG. 7). If so (“YES” branch of block 204), the controller determines (block 206 of FIG. 7) whether the stored battery charge is below a predetermined threshold. If so (“YES” branch of block 206), the master controller 30 changes the states of the spline couplers 16, 18, the motor-generators 21, 20 and the engine to conform with the “slow speed low battery” mode of FIG. 6 (block 208 of FIG. 7).”  and Fig. 7)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the value of the vehicle speed and the power storage rate are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting operation of the vehicle components below a vehicle speed and above a power storage rate could provide benefits to the hybrid vehicle, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668